1 Robert S. Freund (SBN 287566)
2 ROBERT FREUND LAW
  10866 Wilshire Boulevard, Suite 400
3 Los Angeles, CA 90024
4 Telephone: (323) 553-3407
  Email: robert@robertfreundlaw.com
5
6 Attorneys for Defendant,
  Easy Day Studios Pty Ltd
7
8
9                            UNITED STATES DISTRICT COURT
10                     SOUTHERN DISTRICT OF CALIFORNIA
11
12   ZACHARY MILLER, an                  CASE NO. 3:20-cv-02187-LAB-DEB
     individual,
13                                       FED. R. CIV. PROC. 7.1 CORPORATE
14              Plaintiff,               DISCLOSURE STATEMENT OF
                                         DEFENDANT EASY DAY STUDIOS
15   v.                                  PTY LTD
16   EASY DAY STUDIOS PTY LTD,           Date:    March 15, 2021
17   an Australian proprietary limited   Time:    11:15 a.m.
     company; REVERB                     Crtrm:   14A
18   COMMUNICATIONS, INC., a             Judge:   Hon. Larry A. Burns
19   California corporation; and DOES
     1-25 INCLUSIVE,
20
21               Defendants.

22
23
24
25
26
27
28

                 F.R.C.P. 7.1 CORPORATE DISCLOSURE STATEMENT
1        Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel of record
2 for Defendant Easy Day Studios Pty Ltd (“Easy Day”) certifies and states as follows:
3 Easy Day discloses that it has no parent corporation and that no publicly held corporation
4 owns 10% or more of its stock.
5
6
7 DATED: January 15, 2021                ROBERT FREUND LAW
8
9                                  By    /s/ Robert S. Freund
                                         Robert S. Freund
10                                       Attorneys for Defendant
11                                       EASY DAY STUDIOS PTY LTD

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             1
                  F.R.C.P. 7.1 CORPORATE DISCLOSURE STATEMENT
